DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
For example, Claim 6 recites “the reception time calculator calculates the first time by linear combination of a time to when the ultrasonic wave passes through the path from the observation point to the maximum refraction point and a time to when the ultrasonic wave passes through the observation point to the path calculation point”. While there is literal written description of the claim in paragraph [0132], there is no drawing nor disclosure of an algorithm/equation for the linear 
Claim 7 has a similar issue except for the calculation of the second time. Thus claim 7 is rejected under 35 U.S.C. 112(a) for the same reasons.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a propagation velocity ratio of an ultrasonic wave between a side of the observation point with respect to the refractive surface and any side of the observation point with respect to the refractive surface” in lines 9-10. It is unclear what is meant by any side of the observation point with respect to the refractive surface. For examination purposes, the propagation velocity ratio has been interpreted as any propagation velocity ratio relating to the observation point and the refractive surface. 


Claim 6 recites the limitation “a first time” in lines 2-3. It is unclear if this is the same first time of claim 5 or a different first time. For examination purposes, it has been interpreted to mean either.
Additionally, claim 6 sets forth that the first time is calculated from “a first time” which is self-referential and creates indefiniteness as to how the time is computed (i.e. an unknown value) from itself which impliedly conveys that its value is already known. 
Claim 6 recites the limitation “a second time” in lines 4-5. It is unclear if this is the same second time of claim 5 or a different second time. For examination purposes, it has been interpreted to mean either. 
Claim 7 recites the limitation “linear combination of a time to when the ultrasonic wave passes through the path from the maximum refraction point to the transducer and a time to when the ultrasonic wave passes through the path calculation point to the transducer” in lines 2-4. It is unclear what is meant by a linear combination. For examination purposes, it has been interpreted to mean that any calculation that would incorporate the maximum refraction point and the path calculation point has been interpreted to be a linear combination.
Claim 7 recites the limitation “a first time” in line 3. It is unclear if this is the same first time of claim 5 or a different first time. For examination purposes, it has been interpreted to mean either.
Claim 7 recites the limitation “a second time” in line 4. It is unclear if this is the same second time of claim 5 or a different second time. For examination purposes, it has been interpreted to mean 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima (US 20160120503 A1) in view of -Foreign Reference Hitachi (JP 2017000547), hereinafter Hitachi.
Regarding claims 1, 8, and 9,
Tsushima teaches an ultrasonic signal processor (at least fig. 1 (100)) that transmits and receives an ultrasonic wave to and from a subject by joining an ultrasonic probe (at least fig. 1 (101))  including a plurality of transducers (at least fig. 1 (101a)) to the subject and generates an acoustic line signal on the basis of a reflected ultrasonic wave ([0011] which discloses ultrasound signal processing device (150) generates an acoustic line signal from the reception signal (i.e. reflected ultrasonic wave)), the ultrasonic signal processor (100) comprising:

a receiver (at least fig. 3 (1041)) that generates a reception signal sequence corresponding to each transducer on the basis of the reflected ultrasonic wave front the subject received by the ultrasonic probe ([0011] which discloses the receiver generating a plurality of reception signal sequences, one for each transducer elements based on reflected ultrasound); and
a phasing adder (at least fig. 3 (104)) that phases and adds, with respect to a plurality of observation points in the subject, the reception signal sequences to generate an acoustic line signal ([0011] which discloses an adder generates a first acoustic ling signal for each of the measurement points (i.e. observation points) based on values specified with respect to the measurement point and values specified correspond to a delay amount (i.e. phase) and [0038] which discloses first adder calculates a sum of the specified (i.e. phased) values), wherein
the phasing adder (104) includes a reception time calculator (at least fig. 3 (1044)) that calculates, for each observation point and for each transducer, a reception time to when the reflected ultrasonic wave reaches the transducer from the observation point ([0085] which discloses the reception time calculator calculates a reception time required for ultrasonic reflection from each measurement point (i.e. observation point) to each reception transducer element Rk),
and
the reception time calculator (1044) calculates the reception time to when the ultrasonic wave is propagated from the observation point to the transducer ([0085] which discloses the reception time calculator calculates a reception time required for ultrasonic reflection from each measurement point (i.e. observation point) to each reception transducer element Rk).



Hitachi teaches an ultrasonic signal processor (at least fig. 1 (100)) that transmits and receives an ultrasonic wave to and from a subject by joining an ultrasonic probe (at least fig. 1 (101)) including a plurality of transducers (at least fig. 1 (10a)) and an acoustic lens (at least fig. 4 (Lens)) to the subject.
An ultrasonic velocity (at least fig. 4 (c1)) in the acoustic lens ([0051] which discloses the sound velocity in acoustic lens layer is 1000 m/s) is slower than an ultrasonic velocity (c) in a region of the subject ([0051] which discloses the sound velocity in tissue is 1530 m/s).
And a reception time calculator (at least fig. 2 (50)) that calculates a reception time (Equation 8 (T)) that is a minimum value of time necessary for the ultrasonic wave to propagate ([0041] which discloses the sound wave follows a path of a shortest propagation time and finding the refractive propagation path  by this) from an observation point (at least fig. 4 (F))  to a transducer (at least fig. 4 (E)) ([0040] which discloses calculating a propagation time of the reception signal (i.e. from an observation point to a transducer), using a refraction point (at least fig. 4 (S) and Equation 8 which calculates the propagation time (i.e. reception time as T = b/c1  + d/c)) on a refractive surface that is a boundary surface between the acoustic lens and the subject (at least fig. 4).
While Hitachi does not explicitly disclose calculating the reception time uses a maximum refraction point most adjacent to the transducer, Hitachi does teach identifying the refraction point (S) as the point in which equation 10 equals 0. 
It would have been obvious to a person having ordinary skill in the art would have recognized starting at a point most adjacent to the transducer (E) or at distance x from the origin (at least fig. 4) in order to identify the refraction point (S) for calculating the reception time (T). 

It would have been further obvious to a person having ordinary skill in the art before the effective filing date to have modified system of Tsushima to include the reception time calculation of Hitachi in order to account for the sound speed differences between the acoustic lens and the tissue of the subject ([0035]).

The modified system would comprise the ultrasonic diagnostic device of claim 8 and perform the method of claim 9.

Regarding claim 4,
Tsushima, as modified, teaches the elements of claim 1 as previously stated. Hitachi further teaches setting a plurality of candidate via points ([0043]-[0044] which discloses when y in which ∂T/∂y becomes 0 is obtained and repeatedly performing the calculation. Examiner notes that by repeatedly solving the equation with different y values a plurality of candidate via points are set) including the maximum refraction point (Examiner notes that in the modified system the candidate via points would start at the maximum refraction point or when y is equal to x in fig. 4) and specifies a via observation point (S) corresponding to a relationship between the incident angle and the emission angle, the relationship being close to a relationship between an incident angle and an emission angle to be satisfied from a propagation velocity ratio of an ultrasonic wave between a side of the observation point with respect to the refractive surface and a side of the observation point with respect to the refractive 
Calculates, for each of the candidate via points, a propagation required time (equation 10 (∂T/ ∂y). Examiner notes the propagation time T at point y is interpreted as a propagation required time)  of the ultrasonic wave on the path going from the observation point through the candidate via point (y) to reach the transducer, and 
Calculates a smallest value, of a plurality of the propagation required times as the reception time ([0043] which discloses the value of y when ∂T/ ∂y becomes 0 (i.e. smallest value calculated) and [0044] which discloses when y is known T (reception time) is determined).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Tsushima and Hitachi as applied to claim 1 above and further in view of Hoctor et al. (US 20020173722 A1), hereinafter Hoctor.
Regarding claim 2,
Tsushima, as modified, teaches the elements of claim 1 as previously stated. Hitachi further teaches setting a plurality of candidate via points ([0043]-[0044] which discloses when y in which ∂T/∂y becomes 0 is obtained and repeatedly performing the calculation. Examiner notes that by repeatedly solving the equation with different y values a plurality of candidate via points are set) including the maximum refraction point (Examiner notes that in the modified system the candidate via points would start at the maximum refraction point or when y is equal to x in fig. 4) and specifies a via observation point (S) corresponding to a relationship between the incident angle and the emission angle, the relationship being close to a relationship between an incident angle and an emission angle to be satisfied from a propagation velocity ratio of an ultrasonic wave between a side of the observation point with respect to the refractive surface and a side of the observation point with respect to the refractive surface (Examiner notes that the refraction point (S) would necessarily have this relationship between the incident angle and emission angle), 

Hitachi further teaches regarding each of the candidate points an emission angle (at least fig. 4 (θ)of the ultrasonic wave with respect to the refractive surface in a path going from the observation point through the candidate via point to reach the transducer is calculated (Examiner notes that in equation 10 theta (i.e. emission angle) would be repeatedly calculated for each candidate via point (y)).. 
While Hitachi does teach a calculation formula according to Snell’s law may be used, Tsushima, as modified, fails to explicitly teach regarding each of the candidate points, an incident angle is calculated.
Hoctor teaches calculating a propagation time (Equation (4)) by calculating an incident angle (at least fig. 5(β1)) and emission angle (at least fig. 5 (β2)) ([0049] which discloses solving for β2 and β1 and using them to compute time of flight) of an ultrasonic wave with respect to a refractive surface in a path (L1 and L2) going from an observation point through a via point to reach a transducer (at least fig. 5). 
It would have been obvious to a person having ordinary skill in the art to have modified the system of Tsushima, as currently modified, to include calculating an incident angle and emission angle as taught by Hoctor in order to enhance the propagation time calculation by using Snell’s law. Such a modification amounts to merely a combination of prior art elements according to known techniques rendering the claim obvious (MPEP 2143). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tsushima, Hitachi, and Hoctor, as applied to claim 2 above and further in view of Katsuyama (US 20100076312 A1).
Regarding claim 3,
Tsushima, as modified, teaches the elements of claim 2 as previously stated. 

Hitachi fails to explicitly teach the reception calculator sets a point on the refractive surface, the point being separated by a predetermined distance from the maximum refraction point toward a side of a straight line connecting the observation point and the transducer. 
Hitachi further fails to explicitly teach setting a point on the refractive surface, the point being separated by ½ of a distance between an nth candidate via point (n is an integer of 2 or more) and an (n-1)th candidate via point from the nth candidate via point in a case where the incident angle on a path going through the nth candidate via point is excessive or from the (n-1)th candidate via point in a case where the incident angle on a the going through the nth candidate via point is too small, toward the side of the straight line connecting the observation point and the transducer as and (n+1)th candidate via point.. 
	One would recognize that depending on the location of the observation point (F) and the transducer (E) the second candidate via point (S) would be toward a side of a straight line connecting the observation point and the transducer.
	Nonetheless, Katsuyama teaches setting a plurality of candidate via points (at least fig. 11 (X’(-)-X’(2) and corresponding disclosure) on a refractive surface (at least fig. 11 (S1) and corresponding disclosure) between an observation point (XROI(X0)) and a transducer (at least fig. 11 (Cn(Xcn)) and corresponding disclosure), and setting a point (X’(2)) on the refractive surface (S1), the point being separated by a predetermined distance (XB – 2(ΔX)) toward a side of a straight line (at least fig. 11 (L)) connecting the observation point and the transducer.
ROI(X0))), as an (n+1)th candidate via point (X’(+)). 
	
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Tsushima, as currently modified, to include setting points as taught by Katsuyama in order to enhance the identification of the minimum propagation time through a refractive surface between two regions having different sound speeds ([0151]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).

Claims 5, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tsushima and Hitachi as applied to claim 1 above and further in view of Katsuyama. 
	Tsushima, as modified, teaches the elements of claim 1 above. Hitachi further teaches wherein the reception time calculator specifies an intersection point (S) between the refractive surface and a path (b and d) connecting the observation point and the transducer, as a path calculation point (S)
	calculates a first time (equation 10 (d/c)), using a path (at least fig. 4 (d)) from the observation point to a path calculation point, 
calculates a second time (equation 8 (b/c1)), using a path (at least fig. 4 (b)) from the path calculation point to the transducer, and 


Tsushima, as modified, fails to explicitly teach wherein the path calculation point is an intersection point between the refractive surface and a straight line connecting the observation point and the transducer. 
	Katsuyama teaches specifying an intersection point (at least fig. 11 (X’(X’)) between a refractive surface (at least fig. 11 (S1)) and a straight line (at least fig. 11 (L)) connecting an observation point (at least fig. 11 (XROI)) and a transducer (at least fig. 11 (Cn)) and calculating a reception time (TR) along the straight line (L) ([0149]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Tsushima, as modified, to include calculating a reception time along a straight line connecting an observation point and a transducer as taught by Katsuyama in a case when the y value appears on the straight line connecting the observation point and a transducer.

	Regarding claim 6,
	Tsushima, as modified, teaches the elements of claim 5 as previously stated. Katsuyama further teaches calculating the reception time by linear combination of a time to when the ultrasonic wave passes through the path (See annotated Fig. 11 below (L(M))) from the observation point to the maximum refraction point (see annotated fig. 11 below (X(M)) and a time to when the ultrasonic wave passes through the path from the observation point to the path calculation point (X’(X’)) (Examiner notes that Katsuyama teaches repeatedly calculating the reception time along the refractive surface S1. One of ordinary skill in the art would recognize the calculation of Katsuyama would use the path (L) through the path calculation point (X(X’)) as well as the path (L(M)) through the maximum refraction 
	

    PNG
    media_image1.png
    533
    822
    media_image1.png
    Greyscale

Annotated fig. 11

Regarding claim 7,
Tsushima, as modified, teaches the elements of claim 5 as previously stated. Katsuyama further teaches calculating the reception time by linear combination of a time to when the ultrasonic wave passes through the path (See annotated fig. 11 above (L(M)) from the maximum refraction point (See annotated fig. 11 above (X(M))) to the transducer and a time to when the ultrasonic wave passes through the path (L) from the path calculation point (X’(X’)) to the transducer (at least fig. 11 (Cn)) (Examiner notes that Katsuyama teaches repeatedly calculating the reception time along the refractive surface S1. One of ordinary skill in the art would recognize the calculation of Katsuyama would use the path (L) through the path calculation point (X(X’)) as well as the path (L(M)) through the maximum .

Response to Arguments
Regarding 35 U.S.C. 112(a) rejections,
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. For example, applicant argues that “a linear combination is a well-known mathematical term that represents ‘a sum of the elements from some set with constant coefficients placed in front of each’ and is commonly given by ax+by+cz, with x, y, z being vectors “ (REMARKS pg. 6) and provides a citation to Weisstein as evidence of the well-known mathematical term. Examiner notes the evidence has not been officially cited for consideration in an IDS with the requisite copy. While a linear combination is itself a well-known concept, the specification does not clearly establish a connection between the linear combination and the computed time values, at least with regard to how a linear combination is exploited to arrive at the claimed result. Further, applicant’s characterization of a linear combination does not apply to the time values as a time is not a vector, nor is it conventionally understood to take the form ax+by+cz. Applicant further argues “figure 9 and its corresponding description [0113]-[0128] describe in detail, (see Steps S109-S112) how the reception time is calculated using the variables discussed in the claims” (REMARKS pg. 6). Examiner agrees that these paragraphs describe S109-S112, however, the corresponding disclosure ([0113]-[0128]) fails to describe that the first time and second time are calculated by linear combination of a first time and a second time corresponding to the maximum refraction point and the path calculation point respectively, but are calculated rather by dividing the geometrical linear distances from the observation point to the refraction point (Q(t)) and the refraction point (Q(t)) to the transducer by the sound velocity in the corresponding mediums of the .

Regarding 35 U.S.C. 112(b) rejections,
	Regarding claim 2, the 112(b) indefiniteness rejections with respect to the limitations “close to” and “the basis” are withdrawn in view of the amendment, however, the rejection regarding the limitation “a propagation velocity” remains unclear and has been updated in view of the amendment.
Regarding claim 6, Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. For example, Applicant argues “the ‘linear combination’ term is fully supported by the specification” (REMARKS pg. 7). It is not contested that the term is supported by the specification, but it remains unclear how the first and second time are calculated using a linear combination. Claims 6 and 7 therefore remain rejected under 35 U.S.C. 112(b).
New 35 U.S.C. 112(b) rejections necessitated by amendment.

Regarding 35 U.S.C. 103 rejections,
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. For example applicant argues ‘Hitachi makes no reference to using a “maximum refraction point most adjacent to the transducer on a refractive surface that is a boundary surface…’. Examiner notes that while the phrasing is not used, the feature is necessitated in Hitachi given the high disparity between sound velocity in the lens and sound velocity in tissues, a refraction of an ultrasonic wave occurs at the interface between the two media ([0004]). Any/all points on the interface (including the refraction point S) will have the highest refraction value, by definition. Hitachi further teaches repeating the numerical calculations of equation (10) to find the solution of the value of y in which equation (10) is equal to zero . 
Applicant further argues “the combination of Tsushima and Hitachi is improper under 35 U.S.C. 103 because one of ordinary skill in the art would not have found it obvious to combine the technologies in the references and arrive at applicant’s invention. The office provides no rationale to address or reconcile the differences between the technologies and no explanation as to how one of ordinary skill in the art at the time of the invention would have been motivated to make the alleged combination” (REMARKS pg. 10). Examiner respectfully disagrees in that the rejection of claim 1 as set forth above recites that Tsushima fails to explicitly teach a lens and that it would have been obvious to have modified the system of Tsushima to include a lens as taught by Hitachi in order to assist in the propagation of the ultrasonic wave. The relevant inquiry here is whether the references constitute analogous art to the claimed invention, as required by MPEP 2141.01(a). Given that the references are both within applicant’s field of ultrasonic diagnostic devices, one skilled would generally be motivated to combine their teachings. Additionally, a specific motivation for combining the references was identified on the record, as required by MPEP 2143 and contrary to applicant’s assertions on p. 10, thus establishing that one would have been motivated to combine the reference teachings for at least that reason (prior Office Action, p. 8). Examiner further notes the rejection of claim 1 recites further modifying the system of Tsushima to include the reception time calculation of Hitachi in order to account for the sound speed differences between the acoustic lens and the tissue of the subject ([0035]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                 

/AMANDA LAURITZEN MOHER/Primary Examiner, Art Unit 3793